Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election claims 1-4, 6-8, 10-19, in the “Response to Election / Restriction Filed - 05/25/2022”, withdrawal of non-elected claims 5, 9 are acknowledged. This office action considers claims 1-19, in “Claims - 05/25/2022”, pending for prosecution, of which claims 5, 9 is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
       Claims 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 12 recites “wherein the charge inflow blocking layer is disposed both between the first electrode and the organic light-emitting layer and between the second electrode and the organic light-emitting layer”. However, claim 1 from which claim 12 depends, has only one charge inflow blocking layer. Therefore, it is not understood how one layer can be located in two different locations. Applicant’s specification does not appear to support the claim.
       Claim 13 recites “wherein the first electrode, and the charge inflow blocking layer disposed between the first electrode and the organic light-emitting layer” which renders the claim indefinite in that it fails to point out what is included or excluded by the claim language (See MPEP 2173.05). It is unclear where exactly is the charge inflow layer.
Claim 14 recites “the charge inflow blocking layer is disposed both between the first electrode and the organic light-emitting layer and between the second electrode and the organic light-emitting layer”. However, claim 1 from which claim 14 depends, has only one charge inflow blocking layer. Therefore, it is not understood how one layer can be located in two different locations. Applicant’s specification does not appear to support the claim.

Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (US 20180122869 A1 – hereinafter Jiang). 
Regarding Claim 1, Jiang teaches a light-emitting device (see the entire document; Fig. 3; specifically, [0039]-[0046], and as cited below), comprising:

    PNG
    media_image1.png
    361
    432
    media_image1.png
    Greyscale

Jiang – Fig. 3
an organic light-emitting element (display panel of Fig. 3); and 
a control unit (voltage regulator that is connected between 19 and 11 in Fig. 3 – hereinafter VR) that controls the organic light-emitting element ([0040] – “a voltage can be applied between the cathode electrode layer 19 and the anode electrode layer 11”), wherein the organic light-emitting element (display panel) includes, 
a first electrode (Anode 11; Fig. 3; [0038] – “an anode electrode layer 11”), 
a second electrode (Cathode 19 – “a cathode electrode layer 19”), and 
an organic light-emitting layer (emitting layer 21; [0039] – “an organic ultraviolet-emitting layer 21”) which is disposed between the first electrode (11) and the second electrode (19) and the control unit (VR) changes a potential difference between the first electrode and the second electrode ([0040] – “a voltage can be applied between the cathode electrode layer 19 and the anode electrode layer 11”). 
The remaining limitations of “in which separation of charges occurs due to incidence of excited light” and “so that recoupling of the charges occurs, in a second period after passage of a delay period from a first period in which the excited light is incident to the organic light-emitting layer” are directed to an apparatus and a method of using the apparatus and are given no patentable weight. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.) – (see MPEP 2114 II.). 
Therefore, these limitations are construed as “an apparatus and a method of using the apparatus” and such not patentable over prior art.
Note that Applicant has burden of proof in such cases as the above case law makes clear.
Regarding Claim 2, it depends from claim 1. The limitations of “wherein the control unit sets the potential difference between the first electrode and the second electrode to 0 in the first period and the delay period, and applies a voltage between the first electrode and the second electrode so that a forward electric field to cause recoupling of the charges occurs in the organic light-emitting layer, in the second period” are directed to an apparatus and a method of using the apparatus and are given no patentable weight. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.) – (see MPEP 2114 II.).
Regarding Claim 3, it depends from claim 1. The limitations of “wherein the control unit applies a voltage between the first electrode and the second electrode so that an electric field in a direction opposite to a forward electric field to cause recoupling of the charges  occurs in the organic light-emitting layer, in the first period and the delay period, and applies a voltage between the first electrode and the second electrode so that the forward electric field occurs in the organic light-emitting layer, in the second period” are directed to an apparatus and a method of using the apparatus and are given no patentable weight. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.) – (see MPEP 2114 II.).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (US 20150349273 A1 – hereinafter Hung).
Regarding Claim 10, Hung teaches a light-emitting element (see the entire document; Fig. 1; specifically, [0025], and as cited below), comprising:
a first electrode (115; Fig. 1; [0025] – “an anode 115”); 
a second electrode (160 – “a cathode 160”); 
an organic light-emitting layer (135; – “an emissive layer 135”) which is disposed between the first electrode (115) and the second electrode (160),
a charge inflow blocking layer (140 – “a hole blocking layer 140”) that is disposed at least one of between the first electrode and the organic light-emitting layer  and between the second electrode and the organic light-emitting layer (140 is between 160 and 135).
The limitation of “in which separation of charges occurs due to incidence of excited light” is directed to an apparatus and a method of using the apparatus and are given no patentable weight. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.) – (see MPEP 2114 II.). 
Therefore, these limitations are construed as “an apparatus and a method of using the apparatus” and such not patentable over prior art.
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Schliesser et al. (US 20100285599 A1 – hereinafter Schliesser).
	Regarding Claim 4, Jiang teaches claim 1 from which claim 4 depends.
	But, Jiang does not expressly disclose wherein the control unit is capable of adjusting a length of the delay period.
	However, Schliesser teaches a LED controller that is capable of adjusting a time delay (Schliesser – Fig. 3a. [0023] – “The clocked pulse sequence is applied to a control unit 24 for controlling the LEDS 14, to a pulse counter 25 with a clocked pulse input, a reset-input and a counter output, and is applied to the control input of the ND-converter 18 via a time delay member 26, which is adjusted to the delay time .tau.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the control unit is capable of adjusting a length of the delay period taught by Schliesser into Jiang.
An ordinary artisan would have been motivated to integrate Schliesser structure into Jiang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to set control parameters of an LED as is well known in the art.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Ganier et al. (US 20210210708 A1 – hereinafter Ganier).
Regarding Claim 6, Jiang teaches claim 1 from which claim 6 depends.
	But, Jiang does not expressly disclose wherein dipole moment of organic light emitters included in the organic light-emitting layer is greater than 0 D.  
	However, it is well known in the art to have LED emitters capable of having a dipole moment that is greater than 0 D as is also taught by Ganier (Ganier – [0009] – “the first electron transport layer comprises i) a first organic aromatic matrix compound having a MW of about ≥400 to about ≤1000 and a dipole moment of about ≥0 Debye and about ≤2.5 Debye”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein dipole moment of organic light emitters included in the organic light-emitting layer is greater than 0 D taught by Ganier into Jiang.
An ordinary artisan would have been motivated to integrate Ganier structure into Jiang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have emitters of LED with varying dipole moment for different applications.
Regarding Claim 7, the combination of Jiang and Ganier teaches claim 6 from which claim 7 depends.
But, Jiang does not expressly disclose wherein the dipole moment of the organic light emitters is 3 D or greater.  
	However, it is well known in the art to have LED emitters capable of having a dipole moment that is greater than 3 D as is also taught by Ganier (Ganier – [0009] – “a dipole moment of about >2.5 Debye and about ≤10 Debye, preferably of about ≥3 and ≤55 Debye”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein dipole moment of organic light emitters included in the organic light-emitting layer is greater than 3 D taught by Ganier into Jiang.
An ordinary artisan would have been motivated to integrate Ganier structure into Jiang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have emitters of LED with varying dipole moment for different applications.
Regarding Claim 8, the combination of Jiang and Ganier teaches claim 7 from which claim 8 depends.
But, Jiang does not expressly disclose wherein the dipole moment of the organic light emitters is 10 D or greater.  
	However, it is well known in the art to have LED emitters capable of having a dipole moment that is greater than 3 D as is also taught by Ganier (Ganier – [0009] – “a dipole moment of about >2.5 Debye and about ≤10 Debye, preferably of about ≥3 and ≤55 Debye”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein dipole moment of organic light emitters included in the organic light-emitting layer is greater than 10 D taught by Ganier into Jiang.
An ordinary artisan would have been motivated to integrate Ganier structure into Jiang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have emitters of LED with varying dipole moment for different applications.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Wada et al. (US 20170110517 A1 – hereinafter Wada).
Regarding Claim 11, Hung teaches claim 10 from which claim 11 depends. Hung also teaches the charge inflow blocking layer (Fig. 1 140) is disposed at least between the second electrode (160) and the organic light-emitting layer (135).
But, Hung does not expressly disclose wherein work function of the second electrode is smaller than work function of the first electrode.
However, it is well known in the art to have the work function of the second electrode is smaller than work function of the first electrode as is taught by Wada (Wada – [0087] – “the work function of the second electrode 12 is smaller than the work function of the first electrode 11”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein work function of the second electrode is smaller than work function of the first electrode taught by Wada into Hung.
An ordinary artisan would have been motivated to integrate Wada structure into Hung structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have design an LED with specific work functions for specific applications as is well known.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Wada and in further view of Miyashita et al. (US 20160141506 A1 – hereinafter Miyashita).
Regarding Claim 15, Hung teaches claim 10 from which claim 15 depends. Hung also teaches the charge inflow blocking layer (Hung Fig. 1 140) disposed at least one of between the first electrode and the organic light-emitting layer and between the second electrode (160) and the organic light-emitting layer (135).
But, Hung does not expressly disclose wherein work function of the second electrode is smaller than work function of the first electrode, and the charge inflow blocking layer has a HOMO level deeper than a HOMO level of organic light emitters  included in the organic light-emitting layer.  
However, it is well known in the art to have the work function of the second electrode is smaller than work function of the first electrode as is taught by Wada (Wada – [0087] – “the work function of the second electrode 12 is smaller than the work function of the first electrode 11”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein work function of the second electrode is smaller than work function of the first electrode taught by Wada into Hung.
An ordinary artisan would have been motivated to integrate Wada structure into Hung structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have design an LED with specific work functions for specific applications as is well known.
But, the combination of Hung and Wada does not expressly disclose the charge inflow blocking layer has a HOMO level deeper than a HOMO level of organic light emitters included in the organic light-emitting layer.
However, in a related art, Miyashita teaches the HOMO level for a hole blocking layer is deeper than the HOMO level of the light emitting layer (Miyashita – [0050] – “It is preferable that the HOMO level of a material for a hole blocking layer be deeper than the HOMO level of a material for a light emitting layer”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the charge inflow blocking layer has a HOMO level deeper than a HOMO level of organic light emitters  included in the organic light-emitting layer taught by Miyashita into the combination of Hung and Wada.
An ordinary artisan would have been motivated to integrate Miyashita structure into the combination of Hung and Wada structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have design an LED with specific work functions for specific applications as is well known.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Wada and in further view of Zhang et al. (US 20210351370 A1 – hereinafter Zhang).
Regarding Claim 15, Hung teaches claim 10 from which claim 15 depends. Hung also teaches the charge inflow blocking layer (Hung Fig. 1 140) disposed at least one of between the first electrode and the organic light-emitting layer and between the second electrode (160) and the organic light-emitting layer (135).
But, Hung does not expressly disclose wherein work function of the second electrode is smaller than work function of the first electrode, and the charge inflow blocking layer has a LUMO level shallower than a LUMO level of organic light emitters included in the organic light-emitting layer.
However, it is well known in the art to have the work function of the second electrode is smaller than work function of the first electrode as is taught by Wada (Wada – [0087] – “the work function of the second electrode 12 is smaller than the work function of the first electrode 11”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein work function of the second electrode is smaller than work function of the first electrode taught by Wada into Hung.
An ordinary artisan would have been motivated to integrate Wada structure into Hung structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have design an LED with specific work functions for specific applications as is well known.
But, the combination of Hung and Wada does not expressly disclose the charge inflow blocking layer has a LUMO level shallower than a LUMO level of organic light emitters included in the organic light-emitting layer.
However, Zhang teaches the LUMO energy level of the electron blocking layer is shallower than the light emitting layer (Zhang – [0007] – “the LUMO energy level of the electron blocking layer is shallower than that of the hole transport layer and that of the light emitting layer”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the charge inflow blocking layer has a LUMO level shallower than a LUMO level of organic light emitters included in the organic light-emitting layer taught by Zhang into the combination of Hung and Wada.
An ordinary artisan would have been motivated to integrate Zhang structure into the combination of Hung and Wada structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have design an LED with specific work functions for specific applications as is well known.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Ganier.
Regarding Claim 17, Hung teaches claim 10 from which claim 17 depends.
But, Hung does not expressly disclose wherein dipole moment of organic light emitters included in the organic light-emitting layer is greater than 0 D.  
However, it is well known in the art to have LED emitters capable of having a dipole moment that is greater than 0 D as is also taught by Ganier (Ganier – [0009] – “the first electron transport layer comprises i) a first organic aromatic matrix compound having a MW of about ≥400 to about ≤1000 and a dipole moment of about ≥0 Debye and about ≤2.5 Debye”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein dipole moment of organic light emitters included in the organic light-emitting layer is greater than 0 D taught by Ganier into Hung.
An ordinary artisan would have been motivated to integrate Ganier structure into Hung structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have emitters of LED with varying dipole moment for different applications.
Regarding Claim 18, Hung teaches claim 17 from which claim 18 depends.
But, Hung does not expressly disclose wherein the dipole moment of the organic light emitters is 3 D or greater.  
However, it is well known in the art to have LED emitters capable of having a dipole moment that is greater than 3 D as is also taught by Ganier (Ganier – [0009] – “a dipole moment of about >2.5 Debye and about ≤10 Debye, preferably of about ≥3 and ≤55 Debye”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein dipole moment of organic light emitters included in the organic light-emitting layer is greater than 3 D taught by Ganier into Hung.
An ordinary artisan would have been motivated to integrate Ganier structure into Hung structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have emitters of LED with varying dipole moment for different applications.
Regarding Claim 19, Hung teaches claim 18 from which claim 19 depends.
But, Hung does not expressly disclose wherein the dipole moment of the organic light emitters is 10 D or greater.
However, it is well known in the art to have LED emitters capable of having a dipole moment that is greater than 3 D as is also taught by Ganier (Ganier – [0009] – “a dipole moment of about >2.5 Debye and about ≤10 Debye, preferably of about ≥3 and ≤55 Debye”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein dipole moment of organic light emitters included in the organic light-emitting layer is greater than 10 D taught by Ganier into Hung.
An ordinary artisan would have been motivated to integrate Ganier structure into Hung structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have emitters of LED with varying dipole moment for different applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898